EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Richard and Michael Jandron on August 3, 2021.
The application has been amended as follows: 
Claim 40: The drug delivery device according to claim 22, wherein 
Claim 45: The drug delivery device according to claim 22, wherein the dose selecting element constitutes the 
Claim 46: The drug delivery device according to claim 22, wherein the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a drug delivery device comprising a limiter configured to selectively permit and prevent axial movement of the trigger depending on an amount of the selected dose, wherein the limiter is permanently rotationally constrained to the dose selecting element or permanently axially guided within the housing, wherein one of the limiter or a component part axially coupled to the housing comprises a track that is in engagement with a blocking feature of the other one of the limiter and the component part, and wherein the track comprises at least one narrow section limiting relative axial movement between the track and 
The closest prior art of record is Butler et al. (US 2013/0289518). Butler discloses a drug delivery device (1) comprising: a medicament reservoir ([0047]) attached to a housing (205); a drive mechanism ([0047]); a dose selecting element (12, 104); a trigger (110); and a limiter (clutch ring 102), wherein the limiter is rotationally constrained to the dose selecting element ([0053]) and is axially constrained to the trigger ([0054]), wherein a component part axially coupled to the housing comprises a track (200; [0031]) that is in engagement with a blocking feature (103) of the limiter or the component part ([0053]), and wherein the track comprises a narrow section (100) and a wide section (101). However, Butler fails to explicitly disclose that the limiter is permanently rotationally constrained to the dose selecting element or permanently axially guided within the housing. Butler discloses that the limiter (102) is not rotationally constrained to the dose selecting element (104) during dose delivery ([0054]); and Butler discloses that limiter is not axially guided within the housing during dose setting and instead is helically guided within the housing ([0053]). Therefore, the limiter of Butler is neither “permanently rotationally constrained to the dose selecting element” nor “permanently axially guided within the housing” as claimed. A modification of the drug delivery device of Butler to include the missing limitations would require altering the way that the limiter of Butler was designed to function, and there is no motivation for such a modification. Thus, for at least the forgoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set for the in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783